Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.94 Page 1 of 7




                  EXHIBIT A
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.95 Page 2 of 7




 MOONLIGHTING


 Trump’s New
 Favorite Channel
 Employs Kremlin-
 Paid Journalist
 Kristian Rouz appears on segments for One America News Network—ironic given
 he is working for a Russian outlet fingered in the 2016 election attack.




 Kevin Poulsen

 Sr. National Security Correspondent

 Updated 07.22.19 11:43AM ET / Published 07.22.19 4:41AM ET
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.96 Page 3 of 7




 E X C L US I V E
 Photo Illustration by Kelly Caminero/The Daily Beast




 If the stories broadcast by the Trump-endorsed One America News
 Network sometimes look like outtakes from a Kremlin trolling operation,
 there may be a reason. One of the on-air reporters at the 24-hour
 network is a Russian national on the payroll of the Kremlin’s official
 propaganda outlet, Sputnik.

 Kristian Brunovich Rouz, originally from the Siberian city of
 Novosibirsk, has been living in San Diego, where OAN is based, since
 August 2017, reporting on U.S. politics for the 24-hour news channel.
 For all of that time, he’s been simultaneously writing for Sputnik, a
 Kremlin-owned news wire that played a role in Russia’s 2016 election-
 interference operation, according to an assessment by the U.S.
 intelligence community.




                                                        2
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.97 Page 4 of 7




 Rouz’s on-air reports for OAN include a wholly fabricated 2017 segment
 claiming Hillary Clinton is secretly bankrolling antifa through her
 political action committee. Clinton, Rouz claimed falsely, gave antifa
 protesters $800,000 that “went toward things like bricks, hammers,
 bats, and chains.”

 Other smears target billionaire financier George Soros,
 a longtime Kremlin bête noire. In one segment, Rouz amplified a
 thoroughly debunked claim that Soros collaborated with the Nazis
 during World War II, when the Jewish philanthropist was 14 years old.
 Another Rouz story accused Soros of secretly funding migrant caravans.

 Kremlin propaganda sometimes sneaks into Rouz’s segments on
 unrelated matters, dropped in as offhand background information. A
 segment on the Syrian rescue workers known as the White Helmets
 references “allegations of the White Helmets’ involvement in military
 activities, executions, and numerous war atrocities,” but doesn’t disclose
 that those “allegations” were hoaxes that originated with Vladimir Putin
 and his proxies.

 In another report, Rouz cast Clinton’s criticism of Brexit as an extension
 of her “grievous insults and fake narratives against Russia”—an assertion
 that makes sense only in the context of Rouz’s multiple reports claiming
 Russia was framed for hacking Democrats.

 In all of Rouz’s OAN segments reviewed by The Daily Beast, he is
 introduced as a “One America correspondent,” with no disclosure of his
 work for Russia’s state-owned media, where he continues to file stories
 daily, primarily on economic news.


                                      3
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.98 Page 5 of 7




 “This completes the merger between Russian state-sponsored
 propaganda and American conservative media,” said former FBI agent
 Clint Watts, a research fellow at the Foreign Policy Research
 Institute. “We used to think of it as ‘They just have the same views’ or
 ‘They use the same story leads.’ But now they have the same personnel.”

 Rouz didn’t respond to email and telephone inquiries for this story.
 Reached by email, OAN President Charles Herring invited The Daily
 Beast to submit written questions about the network’s arrangement with
 Rouz. But after receiving the questions, Herring cut off contact.

 Online records show Rouz graduated from Novosibirsk State University
 in 2010 and went on to earn a master’s degree in international relations
 at Moscow’s Higher School of Economics. His byline first appears on
 Sputnik in December 2014.

 A few months later, he emigrated to the U.S., settling in Los Angeles in
 the spring of 2015, where he played guitar for an indie rock band called
 White Tar.

 A former bandmate, whose stage name is Jov Paradice, told The Daily
 Beast that Rouz was secretive about his day job, except to say that he
 wrote articles about economics for a Russian company. In August 2016,
 Rouz worked for the Los Angeles PR firm the Hoyt Organization,
 according to a since-deleted tweet by the firm announcing his hire. He
 appears in an October 2016 photo on Hoyt’s Instagram feed, but isn’t
 readily apparent in subsequent photos. Hoyt didn’t respond to repeated
 email and telephone inquiries from The Daily Beast.




                                      4
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.99 Page 6 of 7




 Paradice said he and Rouz frequently clashed over their differing world
 views.

 “We kind of had a thing musically, but we were total opposites,” said
 Paradice. “When Trump was getting elected, he went into full sports coat
 mode. He had an indie style before—the whole blurred-line-of-sexuality
 thing—then he was wearing red ties and a suit. I said, ‘I’m not getting on
 the stage with Trump.’”

 In August 2017, Rouz said he was leaving the band to accept a job offer in
 San Diego, Paradice recalls. It was only recently that Paradice discovered
 what that job was, when a Facebook friend posted a One America video
 purporting to document a link between antifa and ISIS terrorists.

 “I’m thinking, there’s something familiar here, and then I go, ‘Oh shit,
 it’s fucking Kristian!’” said Paradice. “That’s my ex-guitarist… His
 bullshit propaganda is good enough now that they gave him a tiny bit of a
 platform.”

 Rouz joined OAN at a time when his Russian employer was coming
 under heightened scrutiny over its role in Putin’s election interference,
 and its efforts to expand its American influence.

 In July 2017, Sputnik contracted with a struggling Washington, D.C.-
 area radio station to begin broadcasting Sputnik content 24 hours a day.
 Until then, the station played bluegrass music.

 The move came just months after a declassified U.S. intelligence
 assessment named Sputnik, and its sister television outlet RT America,
 as players in Putin’s election-interference campaign. By September, the


                                      5
Case 3:19-cv-01713-BAS-AHG Document 18-3 Filed 10/21/19 PageID.100 Page 7 of 7




 FBI was investigating Sputnik for potential violations of the Foreign
 Agents Registration Act. The next month, Twitter announced it would no
 longer accept ads from Sputnik or RT.

 The FARA issue was resolved in November 2017, when Sputnik
 formally registered with the Justice Department as an agent of a foreign
 power.

 One America pushes some of the same false stories as Sputnik and RT,
 but with none of the legal entanglements.

 Founded and helmed by 77-year-old circuit-board millionaire Robert
 Herring Sr., OAN launched in 2013 as an answer to the chatty,
 opinionated content of mainstream cable-news channels—and a place for
 viewers too conservative for Fox News. Under Herring’s direction, the
 network embraced Trumpism enthusiastically, starting in 2016.

 Over time, the network became increasingly dedicated to conspiracy
 theories and fake news, and became overtly supportive of Russia’s global
 agenda. When Rouz joined, the network had recently shed a number of
 anchors and other staffers who’d bristled at the change.

 Though it’s available in only a handful of cable markets, OAN’s
 viewership includes some influential figures, including the president of
 the United States. According to Media Matters, Trump has fallen for at
 least two fake stories after seeing them on OAN.
   Kevin Poulsen

 Sr. National Security Correspondent

 @kpoulsenKevin.Poulsen@thedailybeast.com




                                            6
